—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered December 8, 1998, which, inter alia, dismissed defendant landlord’s claim for possession of the subject apartment, dismissed the landlord’s claim for use and occupancy without prejudice to its commencement of an action for past due rent, and declared that although the subject apartment is not rent stabilized, the landlord may not evict plaintiff tenants on the ground that their lease has expired, unanimously affirmed, without costs.
Although apparently contemplated by the offering plan, in fact the parties’ interim lease and purchase agreement do not contain cross default provisions, and thus, as the motion court held, our decision in Dash Realty Corp. v Barbosa (198 AD2d 89) is inapposite. Rather, the case is controlled by General Business Law § 352-eeee (2) (c) (ii), incorporated into the offer*214ing plan as a matter of law under section 352-eeee (6), which, in noneviction-plan buildings, prohibits eviction proceedings against nonpurchasing tenants for failure to purchase or expiration of tenancy. We have considered and rejected the landlord’s other arguments. Concur — Williams, J. P., Mazzarelli, Wallach, Andrias and Friedman, JJ.